            Case 2:19-cv-00500-AJS Document 1 Filed 05/01/19 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 ROBERT JAHODA,

                         Plaintiff,                         Civil Action No.

         v.                                                 COMPLAINT FOR DECLARATORY
                                                            AND INJUNCTIVE RELIEF
   ADIRONDACK TRANSIT LINES, INC.,
   D/B/A ADIRONDACK TRAILWAYS, PINE
   HILL KINGSTON BUS CORP., D/B/A PINE
   HILL TRAILWAYS, PASSENGER BUS
   CORP., D/B/A NEW YORK TRAILWAYS,


                         Defendants.


              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Robert Jahoda, by and through undersigned counsel, seeks a permanent injunction

requiring a change in Adirondack Transit Lines Inc., d/b/a Adirondack Trailways, Pine Hill

Kingston Bus Corp., d/b/a Pine Hill Trailways, and Passenger Bus Corp., d/b/a New York

Trailways, (collectively “Defendants” or “Trailways”) corporate policies to cause their online

travel service to become and remain accessible to individuals who are partially sighted, visually

impaired, or totally blind. In support thereof, Plaintiff respectfully asserts as follows:

                                         INTRODUCTION

       1.       In a September 25, 2018 letter to U.S. House of Representative Ted Budd, U.S.

Department of Justice Assistant Attorney General Stephen E. Boyd confirmed that public

accommodations must make the websites they own, operate, or control equally accessible to

individuals with disabilities. Assistant Attorney General Boyd’s letter provides:

       The Department [of Justice] first articulated its interpretation that the ADA applies
       to public accommodations’ websites over 20 years ago. This interpretation is
       consistent with the ADA’s title III requirement that the goods, services, privileges,
            Case 2:19-cv-00500-AJS Document 1 Filed 05/01/19 Page 2 of 15



       or activities provided by places of public accommodation be equally accessible to
       people with disabilities.

See Letter from Assistant Attorney General Stephen E. Boyd, U.S. Department of Justice, to

Congressman Ted Budd, U.S. House of Representatives (Sept. 25, 2018) (available at https://

images.cutimes.com/contrib/content/uploads/documents/413/152136/adaletter.pdf) (last accessed

April 24, 2019).

       2.      Robert Jahoda suffers retinitis pigmentosa, a genetic disorder that rendered him

legally blind when he was just two years old. Today, he uses screen reader technology, including

VoiceOver and JAWS, to navigate the Internet

       3.      Screen reader “software translates the visual internet into an auditory equivalent.

At a rapid pace, the software reads the content of a webpage to the user.” Andrews v. Blick Art

Materials, LLC, 17-CV-767, 2017 WL 6542466, at *6 (E.D.N.Y. Dec. 21, 2017) (J. Weinstein).

       The screen reading software uses auditory cues to allow a visually impaired user to
       effectively use websites. For example, when using the visual internet, a seeing user
       learns that a link may be “clicked,” which will bring her to another webpage,
       through visual cues, such as a change in the color of the text (often text is turned
       from black to blue). When the sighted user's cursor hovers over the link, it changes
       from an arrow symbol to a hand.

       The screen reading software uses auditory—rather than visual—cues to relay this
       same information. When a sight impaired individual reaches a link that may be
       “clicked on,” the software reads the link to the user, and after reading the text of
       the link says the word “clickable.”…Through a series of auditory cues read aloud
       by the screen reader, the visually impaired user can navigate a website by listening
       and responding with her keyboard.

Id. at *6-7. See American Federation for the Blind, Screen Readers, available at http://

www.afb.org/prodBrowseCatResults.aspx?CatID=49 (last accessed April 24, 2019) (discussing

screen readers and how they work).

       4.     Defendants provide interstate bus transportation services.


                                                 2
            Case 2:19-cv-00500-AJS Document 1 Filed 05/01/19 Page 3 of 15



       5.      Consumers may research and purchase Defendants’ services and access other

brand-related content at TrailwaysNY.com (“Website”), which Defendants own, operate, and

control.

       6.      Defendants are responsible for the policies, practices, and procedures concerning

the Website’s development and maintenance.

       7.      Unfortunately, Defendants deny approximately 8.1 million Americans who have

difficulty seeing access to its Website’s goods, content, and services because the Website is largely

incompatible with the screen reader programs these Americans use to navigate an increasingly

ecommerce world. See Press Release, United States Census Bureau, Nearly 1 in 5 People Have a

Disability in the U.S., Census Bureau Reports Report Released to Coincide with 22nd Anniversary

of the ADA (Jul. 25, 2012), available at https://www.census.gov/newsroom/releases/

archives/miscellaneous/cb12-134.html (last accessed April 24, 2019) (“About 8.1 million people

had difficulty seeing, including 2.0 million who were blind or unable to see.”).

       8.      Plaintiff brings this civil rights action against Defendants to enforce Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“Title III”), which requires, among

other things, that a public accommodation (1) not deny persons with disabilities the benefits of its

services, facilities, privileges and advantages; (2) provide such persons with benefits that are equal

to those provided to nondisabled persons; (3) provide auxiliary aids and services—including

electronic services for use with a computer screen reading program—where necessary to ensure

effective communication with individuals with a visual disability, and to ensure that such persons

are not excluded, denied services, segregated or otherwise treated differently than sighted

individuals; and (4) utilize administrative methods, practices, and policies that provide persons

with disabilities equal access to online content.



                                                    3
            Case 2:19-cv-00500-AJS Document 1 Filed 05/01/19 Page 4 of 15



       9.       By failing to make its Website available in a manner compatible with screen reader

programs, Defendants, a public accommodation subject to Title III, deprives individuals who are

partially sighted, visually impaired or totally blind the benefits of the goods, content, and services

of its online travel service—all benefits it affords nondisabled individuals—thereby increasing the

sense of isolation and stigma among these Americans that Title III was meant to redress.

       10.      Because Defendants’ Website is not and has never been accessible, and because

upon information and belief Defendants do not have, and have never had, an adequate corporate

policy that is reasonably calculated to cause its online travel service to become and remain

accessible to shoppers who are partially sighted, visually impaired, or totally blind, Plaintiff

invokes 42 U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring that:

             a) Defendants retain a qualified consultant acceptable to Plaintiff (“Approved
                Accessibility Consultant”) who shall assist it in improving the accessibility of its
                Website, including all third party content and plug-ins, so the goods and services
                on the Website may be equally accessed and enjoyed by individuals with vision
                related disabilities;

             b) Defendants work with the Approved Accessibility Consultant to ensure that all
                employees involved in website development be given accessibility training on a
                biennial basis, including onsite training to create accessible content at the design
                and development stages;

             c) Defendants work with the Approved Accessibility Consultant to perform an
                automated accessibility audit on at least a quarterly basis to evaluate whether
                Defendants’ Website may be equally accessed and enjoyed by individuals with
                vision related disabilities on an ongoing basis;

             d) Defendants work with the Approved Accessibility Consultant to perform end-user
                accessibility/usability testing on at least a quarterly basis with said testing to be
                performed by humans who are blind or have low vision, or who have training and
                experience in the manner in which persons who are blind use a screen reader to
                navigate, browse, and conduct business on websites, in addition to the testing, if
                applicable, that is performed using semi-automated tools;

             e) Defendants incorporate all of the Approved Accessibility Consultant’s
                recommendations within sixty (60) days of receiving the recommendations;



                                                  4
Case 2:19-cv-00500-AJS Document 1 Filed 05/01/19 Page 5 of 15



 f) Defendants work with the Approved Accessibility Consultant to create an
    Accessibility Policy that will be posted on its Website, along with an e-mail
    address, instant messenger, and toll free phone number to report accessibility-
    related problems;

 g) Defendants directly link from the footer on each page of the Website a statement
    that indicates that Defendants are making efforts to maintain and increase the
    accessibility of its Website to ensure that persons with disabilities have full and
    equal enjoyment of the, services, facilities, privileges, advantages, and
    accommodations of the Defendants through the Website;

 h) Defendants accompany the public policy statement with an accessible means of
    submitting accessibility questions and problems, including an accessible form to
    submit feedback or an email address to contact representatives knowledgeable
    about the Accessibility Policy;

 i) Defendants provide a notice, prominently and directly linked from the footer on
    each page of the Website, soliciting feedback from visitors to the Website on how
    the accessibility of the Website can be improved. The link shall provide a method
    to provide feedback, including an accessible form to submit feedback or an email
    address to contact representatives knowledgeable about the Accessibility Policy;

 j) Defendants provide a copy of the Accessibility Policy to all web content personnel,
    contractors responsible for web content, and Client Service Operations call center
    agents (“CSO Personnel”) for the Website;

 k) Defendants train no fewer than three of its CSO Personnel to automatically escalate
    calls from users with disabilities who encounter difficulties using the Website.
    Defendants shall have trained no fewer than three of its CSO personnel to timely
    assist such users with disabilities within CSO published hours of operation.
    Defendants shall establish procedures for promptly directing requests for assistance
    to such personnel including notifying the public that customer assistance is
    available to users with disabilities and describing the process to obtain that
    assistance;

 l) Defendants modify existing bug fix policies, practices, and procedures to include
    the elimination of bugs that cause the Website to be inaccessible to users of screen
    reader technology;

 m) Plaintiff, his counsel, and its experts monitor the Website for up to two (2) years
    after the Approved Accessibility Consultant validates the Website is free of
    accessibility errors/violations to ensure Defendants have adopted and implemented
    adequate accessibility policies. To this end, Plaintiff, through his counsel and its
    experts, shall be entitled to consult with the Approved Accessibility Consultant at
    their discretion, and to review any written material, including but not limited to any
    recommendations the Approved Accessibility Consultant provides Defendants.



                                       5
          Case 2:19-cv-00500-AJS Document 1 Filed 05/01/19 Page 6 of 15



       11.     Electronic information technology has features and content that are modified on a

daily, and in some instances an hourly, basis, and a one time “fix” to an inaccessible website will

not cause the website to remain accessible without a corresponding change in corporate policies

related to those electronic information technologies. To evaluate whether an inaccessible website

has been rendered accessible, and whether corporate policies related to electronic information

technologies have been changed in a meaningful manner that will cause the website to remain

accessible, the website must be reviewed on a periodic basis using both automated accessibility

screening tools and end user testing.

                                JURISDICTION AND VENUE

       12.     The claims alleged arise under Title III such that this Court’s jurisdiction is invoked

pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.

       13.     Defendants attempt to, and indeed do so, participate in the Commonwealth’s

economic life by clearly performing business over the Internet. Through its Website, Defendants

enter into contracts for the sale of its services with residents of Pennsylvania. These electronic

sales contracts involve, and indeed require, Defendants’ knowing and repeated transmission of

computer files over the Internet. See Gniewkowski v. Lettuce Entertain You, Order, ECF No. 123

(W.D. Pa Apr. 25, 2017) clarified by Order of Court, ECF No. 169 (W.D. Pa. June 22, 2017)

(Judge Schwab) (exercising personal jurisdiction over forum plaintiff’s website accessibility

claims against out-of-forum website operator); see also Access Now Inc. v. Otter Products, LLC,

280 F.Supp.3d 287 (D. Mass. Dec. 4, 2017) (same); Access Now, Inc. v. Sportswear, Inc., 298

F.Supp.3d 296 (D. Mass. 2018) (same).




                                                 6
            Case 2:19-cv-00500-AJS Document 1 Filed 05/01/19 Page 7 of 15



        14.     As described in additional detail below, Plaintiff was injured when he attempted to

access Defendants’ Website from his home in this District but encountered barriers that denied his

full and equal access to Defendants’ online goods, content, and services.

        15.     Venue in this District is proper under 28 U.S.C. § 1391(b)(2) because this is the

judicial district in which a substantial part of the acts and omissions giving rise to Plaintiff’s claims

occurred.

                                              PARTIES

        16.     Plaintiff is and, at all times relevant hereto, has been a resident of Beaver County,

Pennsylvania. Plaintiff is and, at all times relevant hereto, has been legally blind and is therefore a

member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations

implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

        17.     Defendants are New York corporations with their principal place of business at 499

Hurley Avenue, Hurley, NY 12443.

                           FACTS APPLICABLE TO ALL CLAIMS

        18.     While the increasing pervasiveness of digital information presents an

unprecedented opportunity to increase access to goods, content, and services for people with

perceptual or motor disabilities, website developers often implement digital technologies without

regard to whether those technologies can be accessed by individuals with disabilities. This is

notwithstanding the fact that accessible technology is both readily available and cost effective.

                              DEFENDANTS’ ONLINE CONTENT

        19.     Defendants’ Website allows consumers to research and purchase Defendants’

services from the comfort and convenience of their own homes. The Website also enables

consumers to contact customer service, review important legal information, and more.



                                                   7
          Case 2:19-cv-00500-AJS Document 1 Filed 05/01/19 Page 8 of 15



       20.     Defendants are responsible for the policies, practices, and procedures concerning

the Website’s development and maintenance.

                                    HARM TO PLAINTIFF
       21.     Plaintiff attempted to access the Website from Ambridge, Pennsylvania.

Unfortunately, because of Defendants’ failure to build their Website in a manner that is compatible

with screen reader programs, Plaintiff is unable to understand, and thus is denied the benefit of,

much of the content and services he wishes to access on the Website.

       22.     Plaintiff attempted to access the Website using VoiceOver with iOS.

       23.     VoiceOver is “a full-featured screen reader built into macOS that speaks the text in

documents and windows, and describes aloud what appears on your screen…With VoiceOver, you

control your Mac primarily with a keyboard, refreshable braille display, or trackpad. You use the

VoiceOver cursor—which appears as a dark rectangular outline—to move around the screen,

select buttons and other controls, and to read and edit text.” See Apple, VoiceOver Getting Started

Guide, available at https://help.apple.com/voiceover/info/guide/10.12/#/vo2681 (last accessed

April 24, 2019).




  The VoiceOver cursor—a dark rectangular outline—focused on the word "Accessibility" on
                                        screen.
The italicized caption immediately above matches the alternative text that Apple provides in its

VoiceOver Getting Started Guide. It illustrates the type of sufficiently descriptive alternative text

that screen reader users require to fully and equally access Defendants’ Website.



                                                 8
              Case 2:19-cv-00500-AJS Document 1 Filed 05/01/19 Page 9 of 15




        24.       Unfortunately, as a result of visiting Defendants’ Website from Ambridge,

Pennsylvania, and from investigations performed on his behalf, Plaintiff found Defendants’

Website to be largely unusable due to various barriers that deny him full and equal access to the

content and services available in Defendants’ online travel service.

        25.       The barriers deny Plaintiff full and equal access to all of the services the Website

offers, and now deter him from attempting to use the Website. Still, Plaintiff would like to, and

intends to, attempt to access the Website in the future to research the services the Website offers,

or to test the Website for compliance with the ADA.

        26.       If the Website were accessible, i.e. if Defendants removed the access barriers,

Plaintiff could independently research and purchase Defendants’ services and access its other

online content.

        27.       Though Defendants may have centralized policies regarding the maintenance and

operation of its Website, Defendants have never had a plan or policy that is reasonably calculated

to make its Website fully accessible to, and independently usable by, individuals with vision

related disabilities. As a result, the complained of access barriers are permanent in nature and likely

to persist.

        28.       The law requires that Defendants reasonably accommodate Plaintiff’s disabilities

by removing these existing access barriers. Removal of the barriers identified above is readily

achievable and may be carried out without much difficulty or expense.


                                                   9
          Case 2:19-cv-00500-AJS Document 1 Filed 05/01/19 Page 10 of 15



        29.     Plaintiff has been, and in the absence of an injunction will continue to be, injured

by Defendants’ failure to provide its online content and services in a manner that is compatible

with screen reader technology.

   DEFENDANTS’ KNOWLEDGE OF ONLINE ACCESSIBILITY REQUIREMENTS
        30.     Defendants have long known that screen reader technology is necessary for

individuals with visual disabilities to access its online content and services, and that it is legally

responsible for providing the same in a manner that is compatible with these auxiliary aids.

        31.     Indeed, the “Department [of Justice] first articulated its interpretation that the ADA

applies to public accommodations’ websites over 20 years ago.” As described above, on September

25, 2018, Assistant Attorney General Stephen E. Boyd confirmed nothing about the ADA, nor the

Department’s enforcement of it, has changed this interpretation.

        32.     More recently, the United States Court of Appeals for the Ninth Circuit confirmed

the ADA applies to websites and mobile applications, equally. See Robles v. Domino's Pizza, LLC,

913 F.3d 898 (9th Cir. 2019).

         THE PARTIES HAVE NO ADMINISTRATIVE REMEDIES TO PURSUE

        33.     There is no DOJ administrative proceeding that could provide Plaintiff with Title

III injunctive relief.

        34.     While DOJ has rulemaking authority and can bring enforcement actions in court,

Congress has not authorized it to provide an adjudicative administrative process to provide

Plaintiff with relief.

        35.     Plaintiff alleges violations of existing and longstanding statutory and regulatory

requirements to provide auxiliary aids or services necessary to ensure effective communication,

and courts routinely decide these types of effective communication matters.



                                                 10
         Case 2:19-cv-00500-AJS Document 1 Filed 05/01/19 Page 11 of 15



       36.     Resolution of Plaintiff’s claims do not require the Court to unravel intricate,

technical facts, but rather involves consideration of facts within the conventional competence of

the courts, e.g. (a) whether Defendants offer content and services on its Website, and (b) whether

Plaintiff can access the content and services.

                                 SUBSTANTIVE VIOLATION

                         Title III of the ADA, 42 U.S.C. § 12181 et seq.

        37.    The assertions contained in the previous paragraphs are incorporated by reference.

        38.    Defendants’ Website is a place of public accommodation within the definition of

Title III of the ADA, 42 U.S.C. § 12181(7). See Suchenko v. ECCO USA, Inc., 2018 WL 3933514,

*3 (W.D. Pa. Aug. 16, 2018) (“Simply put, Defendant in the instant case, like other corporate

defendants in Gniewkowski and Suchenko, purportedly owns, operates, and/or controls the

property upon which the alleged discrimination has taken place—i.e., its website. Therefore,

Plaintiff in this case has a nexus to the place of public accommodation and thus may claim the

protections of Title III.”); see also Robles v. Domino's Pizza, LLC, 913 F.3d 898 (9th Cir. 2019).

        39.    In the broadest terms, the ADA prohibits discrimination on the basis of a disability

in the full and equal enjoyment of goods and services of any place of public accommodation. 42

U.S.C. § 12182(a). Thus, to the extent Defendants do not provide Plaintiff with full and equal

access to its Website, they have violated the ADA.

        40.    In more specific terms, Title III of the ADA imposes statutory and regulatory

requirements to ensure persons with disabilities are not excluded, denied services, segregated or

otherwise treated differently than other individuals as a result of the absence of auxiliary aids and

services. 42 U.S.C. § 12182(b)(2)(A); 28 C.F.R. §§ 36.303(a), (c). Under these provisions, public

accommodations must furnish appropriate auxiliary aids and services that comply with their

effective communication obligations. Id.
                                                 11
         Case 2:19-cv-00500-AJS Document 1 Filed 05/01/19 Page 12 of 15



         41.    Auxiliary aids and services are necessary when their absence effectively excludes

an individual from participating in or benefiting from a service, or fails to provide a like experience

to the disabled person.

         42.    Auxiliary aids and services include, but are not limited to, audio recordings, screen

reader software, magnification software, optical readers, secondary auditory programs, large print

materials, accessible electronic and information technology, other effective methods of making

visually delivered materials available to individuals who are blind or have low vision, and other

similar services and actions. 28 C.F.R. §§ 36.303(b)(2), (4).

         43.    In order to be effective, auxiliary aids and services must be provided in accessible

formats, in a timely manner, and in such a way as to protect the privacy and independence of the

individual with a disability. 28 C.F.R. §§ 36.303(c)(1)(ii). To this end, the Ninth Circuit has

explained, “assistive technology is not frozen in time:                 as technology advances, [ ]

accommodations should advance as well.” Enyart v. Nat'l Conference of Bar Examiners, Inc., 630

F.3d 1153, 1163 (9th Cir. 2011).

         44.    By failing to provide its Website’s content and services in a manner that is

compatible with auxiliary aids, Defendants have engaged, directly, or through contractual,

licensing, or other arrangements, in illegal disability discrimination, as defined by Title III,

including without limitation:

                (a)       denying individuals with visual disabilities opportunities to participate in

and benefit from the goods, content, and services available on its Website;

                (b)       affording individuals with visual disabilities access to its Website that is not

equal to, or effective as, that afforded others;




                                                    12
         Case 2:19-cv-00500-AJS Document 1 Filed 05/01/19 Page 13 of 15



               (c)     utilizing methods of administration that (i) have the effect of discriminating

on the basis of disability; or (ii) perpetuate the discrimination of others who are subject to common

administrative control;

               (d)     denying individuals with visual disabilities effective communication,

thereby excluding or otherwise treating them differently than others; and/or

               (e)     failing to make reasonable modifications in policies, practices, or

procedures where necessary to afford its services, privileges, advantages, or accommodations to

individuals with visual disabilities.

       45.     Defendants have violated Title III by, without limitation, failing to make its

Website’s services accessible by screen reader programs, thereby denying individuals who are

partially sighted, visually impaired, or totally blind the benefits of the Website, providing them

with benefits that are not equal to those it provides others, and denying them effective

communication.

       46.     Defendants have further violated Title III by, without limitation, utilizing

administrative methods, practices, and policies that allow its Website to be made available without

consideration of consumers who can only access the company’s online content, and services with

screen reader programs.

       47.     Making its online goods, content, and services compatible with screen readers does

not change the content of Defendants’ Website nor result in making the Website different, but

enables individuals with visual disabilities to access the Website Defendants already provides.

       48.     Defendants’ ongoing violations of Title III have caused, and in the absence of an

injunction will continue to cause, harm to Plaintiff and other individuals with visual disabilities.




                                                 13
         Case 2:19-cv-00500-AJS Document 1 Filed 05/01/19 Page 14 of 15



        49.     Plaintiff’s claims are warranted by existing law or by non-frivolous argument for

extending, modifying, or reversing existing law or for establishing new law.

        50.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Plaintiff requests relief as set forth below.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for:

        (A)     A Declaratory Judgment that at the commencement of this action Defendants were

in violation of the specific requirements of Title III of the ADA described above, and the relevant

implementing regulations of the ADA, in that Defendants took no action that were reasonably

calculated to ensure that its Website is fully accessible to, and independently usable by, individuals

with visual disabilities;

        (B)     A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

36.504(a) which directs Defendants to take all steps necessary to bring its Website into full

compliance with the requirements set forth in the ADA, and its implementing regulations, so that

its Website is fully accessible to, and independently usable by, blind individuals, and which further

directs that the Court shall retain jurisdiction for a period to be determined to ensure that

Defendants have adopted and is following an institutional policy that will in fact cause it to remain

fully in compliance with the law—the specific injunctive relief requested by Plaintiff is described

more fully in paragraph 10 above.

        (C)     Payment of actual, statutory, and other damages, as the Court deems proper;

        (D)     Payment of costs of suit;

        (E)     Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR

§ 36.505, including costs of monitoring Defendants’ compliance with the judgment (see



                                                 14
         Case 2:19-cv-00500-AJS Document 1 Filed 05/01/19 Page 15 of 15



Gniewkowski v. Lettuce Entertain You Enterprises, Inc., Case No. 2:16-cv-01898-AJS (W.D. Pa.

Jan. 11, 2018) (ECF 191); see also Access Now, Inc. v. Lax World, LLC, No. 1:17-cv-10976-DJC

(D. Mass. Apr. 17, 2018) (ECF 11);

       (F)    Whatever other relief the Court deems just, equitable and appropriate; and

       (G)    An Order retaining jurisdiction over this case until Defendants have complied with

the Court’s Orders.

       Dated: May 1, 2019                  Respectfully Submitted,

                                            /s/ R. Bruce Carlson
                                            R. Bruce Carlson
                                            bcarlson@carlsonlynch.com
                                            Kevin W. Tucker
                                            ktucker@carlsonlynch.com
                                            CARLSON LYNCH, LLP
                                            1133 Penn Avenue, 5th Floor
                                            Pittsburgh, PA 15222
                                            Phone: (412) 322.9243

                                            Counsel for Plaintiff




                                              15
